Name: Commission Regulation (EEC) No 2631/81 of 10 September 1981 on the application of the additional measures applicable to holders of long-term storage contracts for certain table wines for the 1980/81 wine-growing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 11 . 9 . 81 Official Journal of the European Communities No L 258 /23 COMMISSION REGULATION (EEC) No 2631/81 of 10 September 1981 on the application of the additional measures applicable to holders of long-term storage contracts for certain table wines for the 1980/81 wine-growing year to the market situation as indicated by the harvest forecasts and the levels of stocks at the end of the wine-growing year, the said quantity should be fixed at the maximum level laid down in Article 12a (3) of Regulation (EEC) No 337/79 , and the said duration at four months ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 3456/80 (2), and in particular Article 12a (5) thereof, Whereas the measures to support the wine market which were employed during the 1980/81 wine ­ growing year have not in all cases given the desired results ; whereas Article 2 ( 1 ) of Commission Regula ­ tion (EEC) No 2515/81 of 28 August 1981 laying down detailed rules for the application of the addi ­ tional measures applicable to holders of long-term storage contracts for table wine for the 1980/81 wine ­ growing year (J) provides that the period of three consecutive weeks referred to in Article 12a ( 1 ) of Regulation (EEC) No 337/79 must fall between 15 July and 30 November ; whereas since 15 July the representative prices for table wines of type A I, R I and R II have remained lower than the activating price for six consecutive weeks ; whereas the conditions laid down in Article 12a ( 1 ) are thus satisfied ; whereas it is therefore necessary to adopt the measures referred to in Article 1 2a ; Whereas Article 2 (2) of Regulation (EEC) No 2325/80 provides for the fixing of the quantity of wine under storage contract which may be distilled and the dura ­ tion of any storage contracts ; whereas, having regard Holders of long-term storage contracts for table wine may, in accordance with the provisions of Regulation (EEC) No 2515/81 :  distil a quantity of wine under contract up to 18 % of their total table wine production in the 1980/81 wine year,  in respect of all or part of the table wine under contract in excess of 1 8 % of their total table wine production in the 1980/81 wine year, conclude one or more storage contracts for a period of four months . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 16 September 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 10 September 1981 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 54, 5 . 3 . 1979, p . 1 . (2) OJ No L 360, 31 . 12. 1980, p . 18 . P) OJ No L 246, 29 . 8 . 1981 , p . 10 .